              Case 3:20-bk-03312-JAF        Doc 17    Filed 01/15/21     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

In re:
                                                             CASE NO.: 20-03312-JAF
CAROLE ANN DEYOUNG,

      Debtor.
____________________________/

                          TRUSTEE’S MOTION FOR TURNOVER

         Now comes Gordon P. Jones, Chapter 7 Trustee (the “Trustee”), by and through the

undersigned counsel, and hereby moves the Court for entry of an Order directing the Debtor,

Carole Ann DeYoung (the “Debtor”) to turnover to the Trustee certain property of the estate, and

in support thereof would show:

         1.     The Trustee is the duly qualified and acting Chapter 7 Trustee in the above

bankruptcy estate.

         2.     The date of the Order for Relief was November 16, 2020 (the “Petition Date”).

         3.     The Trustee is informed and believes that among the assets of the bankruptcy estate

are the following:

                a.     Debtor’s pro-rated 2020 Federal Income Tax Refund (if any);

                b.     Household goods and furnishings as listed on Line 6 of the Debtor’s
                       Schedule A/B;

                c.     Electronics as listed on Line 6 of the Debtor’s Schedule A/B;

                d.     Equipment for sports and hobbies as listed on Line 9 of the Debtor’s
                       Schedule A/B;

                e.     Clothing as listed on Line 11 of the Debtor’s Schedule A/B;

                f.     Jewelry as listed on Line 12 of the Debtor’s Schedule A/B;

                g.     Cash on hand as of the Petition Date;
            Case 3:20-bk-03312-JAF          Doc 17    Filed 01/15/21      Page 2 of 3




               h.     Funds in the Chase Bank Checking Account as listed on Line 17.1 of
                      the Debtor’s Schedule A/B;

               i.     Funds in any financial accounts not listed on the Debtor’s Schedule A/B
                      or in which the Debtor had an interest as of the Petition Date; and

               j.     Any other assets in which the Debtor had an interest as of the Petition
                      Date but which are not otherwise listed on the Debtor’s Schedules.

       4.      The Trustee alleges that said assets are property of the bankruptcy estate and are in

the possession and control of the Debtor.

       5.      The Trustee alleges that said assets are property which the Trustee may use, sell, or

lease pursuant to 11 U.S.C. § 363.

       WHEREFORE, the Trustee respectfully requests that the Debtor, Carole Ann DeYoung,

be ordered to surrender and deliver possession of said assets to the Trustee. The Trustee further

respectfully requests that he be awarded any other relief to which he may be entitled.


                                                     Respectfully submitted,

                                                     JOHNSON LAW FIRM, P.A.

                                                     /s/ Eugene H. Johnson
                                                     Eugene H. Johnson, Esq.
                                                     Florida Bar No. 0032105
                                                     Lauren W. Box, Esq.
                                                     Florida Bar No. 0106242
                                                     100 North Laura Street, Suite 701
                                                     Jacksonville, Florida 32202
                                                     (904) 652-2400 Telephone
                                                     ehj@johnsonlawpa.com
                                                     lauren@johnsonlawpa.com

                                                     Attorneys for Gordon P. Jones,
                                                     Chapter 7 Trustee




                                                 2
           Case 3:20-bk-03312-JAF        Doc 17    Filed 01/15/21   Page 3 of 3




                              CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on this 15th day of January, 2021, a true and
accurate copy of the foregoing has been furnished by U.S. Mail Carole Ann DeYoung, 3280
Sylewood Avenue, The Villages, Florida 32163 and by CM/ECF electronic notice to Justin S W
McMurray, Esq., Counsel for the Debtor.

                                                  /s/ Eugene H. Johnson
                                                  Eugene H. Johnson, Esq.




                                             3
